

EXHIBIT 10.51


Vericel Corporation 2017 Omnibus Incentive Plan
Restricted Stock Unit Award Agreement for Company Employees


Name of Participant:        
No. of Restricted Stock Units:        
Grant Date:        
Vesting Start Date:        
Pursuant to the Vericel Corporation 2017 Omnibus Incentive Plan as amended
through the date hereof (the “Plan”), Vericel Corporation (the “Company”) hereby
grants an award of the number of Restricted Stock Units listed above (an
“Award”) to the Participant named above. Each Restricted Stock Unit shall relate
to one share of common stock, no par value per share (each, a “Share”) of the
Company.
1.Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Participant, and
any Shares issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Paragraph 2 of this Agreement
and (ii) Shares have been issued to the Participant in accordance with the terms
of the Plan and this Agreement.
2.    Vesting of Restricted Stock Units. The restrictions and conditions of
Paragraph 1 of this Agreement shall lapse as to 25% of the number of Restricted
Stock Units on each of the first four anniversaries of the Vesting Start Date
(each such date, a “Vesting Date”), provided that the Participant remains an
employee of the Company or an Affiliate on the relevant Vesting Date. Subject to
the terms of the Plan, the Committee may at any time accelerate the vesting
schedule specified in this Paragraph 2.
3.    Termination of Employment. Subject to the discretion of the Committee to
permit continued vesting of the Restricted Stock Units, if the Participant’s
employment with the Company and its Affiliates terminates for any reason prior
to the satisfaction of the vesting conditions set forth in Paragraph 2 above,
any Restricted Stock Units that have not vested as of such date shall
automatically and without notice terminate and be forfeited, and neither the
Participant nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
unvested Restricted Stock Units.
4.    Issuance of Shares. As soon as practicable following each Vesting Date
(but in no event later than two and one-half months after the end of the year in
which the Vesting Date occurs), the Company shall issue to the Participant the
number of Shares equal to the aggregate


ACTIVE/97869727.1

--------------------------------------------------------------------------------




number of Restricted Stock Units that have vested pursuant to Paragraph 2 of
this Agreement on such date and the Participant shall thereafter have all the
rights of a stockholder of the Company with respect to such Shares.
5.    Change in Control.
(a)    Effect on Award. In the event of a Change in Control, to the extent the
successor company (or a subsidiary or parent thereof) does not assume or
substitute for the Award on substantially the same terms and conditions, the
Award shall (i) vest and become exercisable on the day prior to the date of the
Change in Control if the Participant is then employed by the Company or an
Affiliate and (ii) terminate on the date of the Change in Control. In the event
of a Change in Control, to the extent the successor company (or a subsidiary or
parent thereof) assumes or substitutes for the Award on substantially the same
terms and conditions (which may include providing for settlement in the common
stock of the successor company (or a subsidiary or parent thereof)), if within
twelve (12) months following the date of the Change in Control the Participant’s
employment is terminated by the Company or an Affiliate (or the successor
company or a subsidiary or parent thereof) without Cause or by the Participant
for Good Reason, the Award shall become fully vested and nonforfeitable on the
date the Participant’s employment is terminated.
(b)    Cause. For purposes of this Agreement, except as otherwise provided in
paragraph (d) of this Section, “Cause” shall mean a determination by the
Committee that the Participant has (i) materially breached his or her employment
or service contract with the Company, (ii) been engaged in disloyalty to the
Company or an Affiliate, including, without limitation, fraud, embezzlement,
theft, commission of a felony or proven dishonesty in the course of his or her
employment or service, which will materially harm the interests of the Company
or the Affiliate, (iii) disclosed trade secrets or confidential information of
the Company to persons not entitled to receive such information, (iv) breached
any written noncompetition or nonsolicitation agreement between the Participant
and the Company or an Affiliate in a manner which the Committee determines will
cause material harm to the interests of the Company or an Affiliate, or
(v) engaged in such other behavior materially detrimental to the interests of
the Company, in each case as the Committee determines. The Committee’s
determination of the reason for termination of the Participant’s employment
shall be conclusive and binding on the Participant and his or her
representatives or legatees.
(c)    Good Reason. For purposes of this Agreement, except as otherwise provided
in paragraph (d) of this Section, “Good Reason” shall mean (i) a reduction by
the Company or an Affiliate or a successor company (or a subsidiary or parent
thereof) of more than 10% in Participant’s rate of annual base salary as in
effect immediately prior to such Change in Control; (ii) a reduction by the
Company or an Affiliate or a successor company (or a subsidiary or parent
thereof) of more than 10% of the Participant’s individual annual target or bonus
opportunity, except under circumstances where the Company or an Affiliate or a
successor company (or a subsidiary or parent thereof) implement changes to the
bonus structure of similarly situated employees, including but not limited to
changes to the bonus structure designed to integrate the Company’s or
Affiliate’s personnel with other personnel of the successor company (or an
subsidiary or parent thereof); (iii) a significant and substantial


2
ACTIVE/97869727.1

--------------------------------------------------------------------------------




reduction by the Company or an Affiliate or a successor company (or a subsidiary
or parent thereof) of the Participant’s responsibilities and authority, as
compared with the Participant’s responsibilities and authority in effect
immediately preceding the Change in Control; or (iv) any requirement of the
Company or an Affiliate or a successor company (or a subsidiary or parent
thereof) that Participant be based anywhere more than fifty (50) miles from
Participant’s primary office location at the time of the Change in Control;
provided the Participant provides at least ninety (90) days’ notice to the
Company following the initial occurrence of any such event and the Company fails
to cure such event within thirty (30) days thereafter.
(d)    Other Agreement or Plan. The provisions of this Section (including the
definitions of Cause and Good Reason), shall be superseded by the specific
provisions, if any, of a written employment or severance agreement between the
Participant and the Company or a severance plan of the Company covering the
Participant, including a change in control severance agreement or plan, to the
extent such a provision provides a greater benefit to the Participant.
6.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan, including the powers of the Committee set forth in Section 4.2 of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
7.    Tax Withholding. The Participant shall, not later than the date as of
which the receipt of this Award becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the Committee
for payment of any Federal, state, and local taxes required by law to be
withheld on account of such taxable event. Unless otherwise determined by the
Committee, the Company shall cause the required tax withholding obligation to be
satisfied by withholding from Shares to be issued to the Participant a number of
Shares with an aggregate Fair Market Value that would satisfy the withholding
amount due.
8.    Section 409A of the Code. This Agreement shall be interpreted in such a
manner that all provisions relating to the settlement of the Award are exempt
from the requirements of Section 409A of the Code as “short-term deferrals” as
described in Section 409A of the Code.
9.    Severability. If any provision of this Agreement shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (i) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (ii) not affect any other
provision of this Agreement or part thereof, each of which shall remain in full
force and effect.
10.    Governing Law. This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of Michigan, other than its conflict of
laws principles.
11.    Headings. The headings in this Agreement are for reference purposes only
and shall not affect the meaning or interpretation of this Agreement.


3
ACTIVE/97869727.1

--------------------------------------------------------------------------------




12.    Notices. All notices required or permitted under this Agreement shall be
in writing and shall be sufficiently made or given if hand delivered or mailed
by registered or certified mail, postage prepaid. Notice by mail shall be deemed
delivered on the date on which it is postmarked.
Notices to the Company should be addressed to:
Vericel Corporation                
64 Sidney Street                
Cambridge, MA 02139            
Attention: Chief Financial Officer        


Notice to the Participant should be addressed to the Participant at the
Participant’s address as it appears on the Company’s records.
The Company or the Participant may by writing to the other party, designate a
different address for notices. If the receiving party consents in advance,
notice may be transmitted and received via telecopy or via such other electronic
transmission mechanism as may be available to the parties. Such notices shall be
deemed delivered when received.
13.    No Obligation to Continue Employment. Neither the Company nor any
Affiliate is obligated by or as a result of the Plan or this Agreement to
continue the Participant in employment and neither the Plan nor this Agreement
shall interfere in any way with the right of the Company or any Affiliate to
terminate the employment of the Participant at any time.
14.    Entire Agreement; Modification. The Agreement contains the entire
agreement between the parties with respect to the subject matter contained
herein and may not be modified, except as provided in the Plan or in a written
document signed by each of the parties hereto, and may be rescinded only by a
written agreement signed by both parties.
15.    Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Participant (i)
authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Participant may have with respect to the Relevant Information; (iii) authorizes
the Relevant Companies to store and transmit such information in electronic
form; and (iv) authorizes the transfer of the Relevant Information to any
jurisdiction in which the Relevant Companies consider appropriate. The
Participant shall have access to, and the right to change, the Relevant
Information. Relevant Information will only be used in accordance with
applicable law.




4
ACTIVE/97869727.1